Exhibit H
oN ited

States of Amp;

Anited States Patent and Trademark Office lly

Reg. No. 3,787,890
Registered May 11, 2010
Int. CL: 3

TRADEMARK
PRINCIPAL REGISTER

 

Director of the United States Palast wid Fudemack Oftice

RE VIVE ACNE REPARATIF

GURWITCH PRODUCTS, L.L.C. DELAWARE LIMITED LIABILITY COMPANY)
13259 NORTH PROMENADE BOULEVARD
STAFFORD, TX 77477

FOR: NON-MEDICATED SKIN CARE PREPARATIONS, NAMELY, GELS; NON-MEDICATED
ACNE TREATMENT PREPARATIONS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51 AND 52).

FIRST USE 8-30-2008; IN COMMERCE 8-30-2008.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

OWNER OF USS. REG. NOS. 2,539,403 AND 2,875,712.

NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "ACNE", APART FROM THE
MARK AS SHOWN.

THE WORDING “RE VIVE" AND "REPARATIF" HAS NO MEANING IN A FOREIGN LAN-
GUAGE.

SN 77-415,089, FILED 3-6-2008.

MARLENE BELL, EXAMINING ATTORNEY
gauvited

States of Amery,

GAnited States Patent and Cravemark Office lly

ACNE REPARATIE RE VIVE

Reg. No. 3,787,890
Registered May 11, 2010
Amended May 24, 2016
Int. Cl.: 3

TRADEMARK
PRINCIPAL REGISTER

 

Wtictthe Ko Lan

Director of the United States
Patent and Trademark Office

GURWITCH PRODUCTS, L.L.C. (DELAWARE LIMITED LIABILITY COMPANY)
8 GREENWAY PLAZA

SUITE 700

HOUSTON, TX 77046

FOR: NON-MEDICATED SKIN CARE PREPARATIONS, NAMELY, GELS; NON-MEDICATED
ACNE TREATMENT PREPARATIONS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51 AND 52).

FIRST USE 8-30-2008; IN COMMERCE 8-30-2008.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

OWNER OF U.S. REG. NOS. 2,539,403 AND 2,875,712.

NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "ACNE", APART FROM THE
MARK AS SHOWN.

THE WORDING "RE VIVE" AND "REPARATIF" HAS NO MEANING IN A FOREIGN LAN-
GUAGE.

SER. NO. 77-415,089, FILED 3-6-2008.
